Citation Nr: 1759174	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

2.  Entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an initial compensable rating for right knee degenerative joint disease (limitation of extension).

5.  Entitlement to a rating in excess of 10 percent for right knee chondrocalcinosis articularis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2008, November 2009, October 2010, and July 2016 by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.

In December 2011, a Travel Board hearing regarding the service connection issues was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The service connection issues were previously remanded by the Board in March 2012, April 2014, November 2014 and March 2016.  In the most recent March 2016 remand, the Board found that there had not been substantial compliance with the mandates of the prior remand order.  

The July 2016 rating decision, in pertinent part, granted service connection for right knee degenerative joint disease (limitation of extension) and assigned a noncompensable rating, and denied a rating in excess of 10 percent for right knee chondrocalcinosis articularis.  

Although the July 2016 rating decision and February 2017 statement of the case also included the issue of entitlement to a compensable rating for right knee scar due to meniscectomy surgery, in the April 2017 VA Form 9, the Veteran limited his substantive appeal to the two increased rating issues involving the right knee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board noted that VA opinions obtained in December 2014 did not comply with the November 2014 remand directives.  Specifically, in the November 2014 remand, the Board requested opinions as to whether it is at least as likely as not that the Veteran's bilateral hip, cervical spine, and/or lumbar spine disability is related to or had its onset during service, including the Veteran's noted injury to his head during service.  The Board also requested that the examiner opine as to whether the Veteran has a bilateral hip and/or lumbar spine disability that is secondary to or aggravated by his service-connected right knee disability.  The examiner was specifically requested to consider the Veteran's statements regarding his in-service injuries due to sports and his head injury (e.g. October 2014 statement), and address them in the rationale for the opinions.  For purposes of the opinion, the examiner was also specifically requested to assume that the Veteran's statements regarding his in-service injuries were credible.

The March 2016 remand noted that the December 2014 VA examiner did not address whether the Veteran's bilateral hip, cervical spine, and/or lumbar spine disability were related to or had their onset during service, including the Veteran's noted injury to his head.  The examiner also only addressed whether the Veteran's bilateral hip and/or lumbar spine disability were due to or the result of his service-connected right knee disability, not whether the disabilities were directly related to service.  Further, the examiner failed to address the Veteran's claimed bilateral hip disability or specifically address whether the disabilities were aggravated by the service-connected disability.  Additionally, the VA examiner did not address the Veteran's lay statements regarding his in-service injuries as requested in the November 2014 remand. 

The March 2016 remand instructed the AOJ to forward the claims file to a VA examiner of appropriate expertise to provide opinions as to whether it is at least as likely as not that the Veteran's bilateral hip, cervical spine, and/or lumbar spine disability (to include sacroiliac arthrosis of the hip, osteoarthritis of the lumbar and cervical spines, lumbosacral strain, cervical strain and degenerative arthritis of the lumbar and cervical spine) is related to or had its onset during service, including the Veteran's noted injury to his head during service.  The examiner was also instructed to opine as to whether it is at least as likely as not that the Veteran has a bilateral hip and/or lumbar spine disability that is caused or aggravated by his service-connected right knee disability.

The March 2016 remand specifically instructed the VA examiner to consider the Veteran's statements regarding his in-service injuries due to sports and his head injury (found in the October 2014 statement), and address them in the rationale for the opinions.  For purposes of the examination, the examiner was instructed to assume that the Veteran's statements regarding his in-service injuries are credible.  The examiner was also requested to provide a thorough rationale for any opinion provided.  Last, the examiner was instructed to explain why a definitive opinion cannot be provided if the examiner determined that an opinion could not be provided without resorting to speculation.

In April 2016 a VA opinion report was obtained.  The VA opinion report states that review of the service treatment records did not reveal any findings or diagnosis for any hip, cervical spine or lumbar spine related to or having onset in service.  The examiner also stated that there was no report or diagnosis of a head injury.  Therefore, with current available information, and no record or findings, the examiner opined that it is "less likely than not that the Veteran had record of, or findings of hip, cervical spine and/or lumbar spine related to or had onset during service."  The examiner further stated that it would be speculation to attribute additional hip or spine pathology to aggravation by the service-connected right knee disability.  The examiner concluded that it is less likely than not that the hip or lumbar spine tissue pathology was caused or aggravated by the service-connected right knee disability.

Importantly, the April 2016 VA examiner did not assume for the purposes of the examination that the Veteran's statements regarding his injuries due to sports and his head injury were credible, as instructed by the March 2016 remand.  The examiner also did not address these conceded injuries in the rationale for the opinion; instead, the examiner based the negative opinion in part on the lack of report or diagnosis of a head injury.  Finally, the examiner indicated that an opinion as to secondary service connection could not be provided without resort to speculation; however, the examiner did not provide an explanation as to why a definitive opinion could not be provided as instructed in the March 2016 remand.  

Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2016 VA opinions did not comply with the mandates of the March 2016 remand, the service connection claims must again be remanded for new VA opinions.

With respect to the Veteran's claims of entitlement to increased ratings for right knee degenerative joint disease (limitation of extension) and right knee chondrocalcinosis articularis, VA provided the Veteran with a VA examination in June 2016.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.  

The record reflects that the Veteran receives medical treatment through VA. The most recent VA treatment records in the claims file are dated in May 2016.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from May 2016 to the present and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Return the claims file, to include a copy of this remand, to the April 2016 VA examiner, if the VA examiner is available, in order to obtain an addendum opinion report.  

(a) The examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's (i) bilateral hip, (ii) cervical spine, and/or (iii) lumbar spine disability (to include sacroiliac arthrosis of the hip, osteoarthritis of the lumbar and cervical spines, lumbosacral strain, cervical strain and degenerative arthritis of the lumbar and cervical spine) is related to or had its onset during service, including the Veteran's noted injury to his head during service.

The examiner should consider the Veteran's statements regarding his in-service injuries due to sports and his head injury (see October 2014 statement), and address them in the rationale for the opinions.  For purposes of the examination, the examiner should assume that the Veteran's statements regarding his in-service injuries are credible.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) bilateral hip and/or (ii) lumbar spine disability that is caused or aggravated by his service-connected right knee disability.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the April 2016 VA examiner is unavailable the requested opinions should be provided by another suitable VA examiner.  If the new VA examiner determines that a VA examination is required in order to provide the requested opinions, then one should be scheduled.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee degenerative joint disease and right knee chondrocalcinosis articularis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

The examiner should describe whether there is lateral instability or recurrent subluxation of the right knee, and if so describe the severity.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




